Title: To Alexander Hamilton from Benjamin Lincoln, 4 October [1791]
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston 4 Octr [1791]
Sir

I received your circular Letter of the 21st. Ulto and your letter respecting a cancelled register by the last post.
Knowing sir how anxious you are to œconomise the public money and how just your expectations are that all officers of the revenue will aid you in a measure so important to the general interest I take the liberty to suggest, as the weather will soon be so inclement as to prevent our boat going out of the harbour, that we may without injury to the revenue dismiss three out of four of our boat men. One is quite sufficient to take care of the boat & at all times, when we want to put an officer on board a vessel in the harbour a man can be obtained for a small consideration compared with the constant pay of a man. These boat men cannot be wanted again untill the next April.
Inclosed is a receipt from the bank of Massachusetts for twenty five thousand dollars. This I had on hand On the first instant after retaining a like sum for Mr. Appleton and a sum necessary for other demands.

By the next post I shall be able to state to you what the rations for the men on board the cutter have cost us. The rations as state will not keep one New Englander on board. I, at first, attempted to confine the men to the fixed ration. The consequence was that they instantly deserted.
I have seen Mr. Searl the builder of the present Cutter & he has informed me that he will build a smaller vessel and at the rate ⅌ ton as he engage to build the present one.
